DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a typical data segment” in line 3. it is unclear if this is the same or different typical data segment as in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 3-9 are rejected for depending on rejected claim 2
Claim 5 recites the limitation “a typical data segment” in line 3. it is unclear if this is the same or different typical data segment as in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “a typical data segment” in line 3. it is unclear if this is the same or different typical data segment as in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a typical data segment” in line 3. it is unclear if this is the same or different typical data segment as in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “a typical data segment” in line 3. it is unclear if this is the same or different typical data segment as in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20140364756 granted to Brockway et al (hereinafter “Brockway”).
Regarding claim 1, Brockway discloses a method for generating detection report data, comprising: acquiring event type information of ECG events corresponding to ECG event data, wherein the ECG event data has one or more pieces of event type information (para 0021, “an apparatus includes two or more electrodes, a digitizing circuit coupled to digitize ECG signals sensed from a subject”); screening the ECG event data according to signal quality evaluation indexes to obtain report conclusion data and report table item data (para 0021 “The processor operates to process each digitized ECG signal in one or more of a variety of manners, such as …evaluating quality of the ECG signal” para 0039, figs 4A-B), performing a quality evaluation on event segments included in the ECG event data according to the signal quality evaluation indexes, and determining preselected sample segments according to a result of the quality evaluation (para 0021 “The processor operates to process each digitized ECG signal in one or more of a variety of manners, such as by removing noise…evaluating quality of the ECG signal”); determining position information of an event heart beat in the preselected sample segments, and determining segment interception parameters, wherein the segment interception .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20140364756 granted to Brockway et al (hereinafter “Brockway”) in view of US Pat Pub No. 20180206752 granted to Brady
Regarding claim 2, Brockway discloses the method for generating detection report data according to claim 1, but fails to disclose wherein the intercepting the preselected sample segments according to the segment interception parameters to obtain a typical data segment comprises: intercepting the preselected sample segments according to the starting position information, the interception width information and the position information of the event 
Brady teaches a similar system and method for ECG data classification which further teaches plotting the data having various durations. Brady teaches that relevant cardiac events can be identified and the R-R interval plot can be constructed with a cardiac event centered in the middle (or other location) of the plot, which thereby allows pre-and post-event heart rhythm data to be contextually "framed" through the pinpoint and intermediate ECG data views (para 0052). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Brockway with the teachings of Brady to provide centering the event on a graph which would provide the predictable result of displaying pre-and post-event heart rhythm data to be contextually "framed" through the pinpoint and intermediate ECG data views

Regarding claim 3, Brockway as modified by Brady (hereinafter “modified Brockway”) renders the method for generating detection report data according to claim 2 obvious as recited hereinabove, Brady teaches wherein the determining segment interception parameters comprises: determining heart rate data of a first heart beat in the preselected sample segments; when the heart rate data is greater than an upper limit of a preset threshold, moving forward a first preset displacement parameter according to the position information of the event heart beat to obtain the starting positioninformation; and when the heart rate data is less than a lower limit of the preset threshold, moving forward a second preset displacement parameter according to the position information of the event heart beat to obtain the starting 

Regarding claim 4, modified Brockway renders the method for generating detection report data according to claim 2 obvious as recited hereinabove, Brady teaches wherein the determining position information of an event heart beat in the preselected sample segments, and determining segment interception parameters comprises: when the event type information is particular event type information, calculating a proportion of non-interference signals of each data segment in the preselected sample segments according to the quality evaluation index, determining the position information of the event heart beat according to the proportion of thenon-interference signals, and determining the interception width information and the starting position information according to segment interception rules corresponding to the particular event type information (para 0052, discussing different weighting factors for short, medium and long duration ECG data, it is noted that the claim has not required or set forth any limitations regarding what the event type information or the interception rules).  

Regarding claim 6, modified Brockway renders the method for generating detection report according to claim 4 obvious as recited hereinabove, Brockway teaches wherein the intercepting the preselected sample segments according to the segment interception parameters to obtain a typical data segment comprises: determining whether the proportion of the non-interference signals reaches a proportion threshold; performing event type singleness screening on multiple data segmentsthat reach or exceed the proportion threshold (para 0021 showing graph of beat number).  


Regarding claim 7, modified Brockway renders the method for generating detection report data according to claim 3 obvious as recited hereinabove, Brockway teaches wherein the determining position information of an event heart beat in the preselected sample segments, and determining segment interception parameters comprises: when the event type information is particular event type information, calculating a proportion of non-interference signals of each data segment in the preselected sample segments according to the quality evaluation index, determining the position information of the event heart beat according to the proportion of the non-interference signals, and determining the interception width information and the starting position information according to segment interception rules corresponding to the particular event type information (para 0021 “detecting a QRS complex or arrhythmia in the ECG signal”; it is noted that the limitations of this claim are only required if and when the event type information is “particular event type information”. Therefore, it appears that the limitations are not otherwise required. Additionally, the claim does not set forth any limitations regarding what the “particular event type information”, therefore, the broadest reasonable interpretation would allow for any reasonable interpretation of this).  

Claims 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over modified Brockway as applied to claims 2-4, 6-7 above, and further in view of US Pat Pub No. 20180168471 granted to Hanuliak.
Regarding claim 5, modified Brockway renders the method for generating detection report according to claim 4 obvious as recited hereinabove, but fails to disclose wherein the intercepting the preselected sample segments according to the segment interception parameters to obtain a typical data segment comprises: according to the starting position information and the interception width information, intercepting a data segment with the highest proportion of the non-interference signals of each data segment in the preselected sample segments to determine the typical data segment.  
Hanuliak teaches a similar method and system for analyzing ECG data with a visualization to provide output to a caregiver. Hanuliak teaches capturing ECG data, filtering ECG signals, and selecting beats presenting the highest score of selection attributes as determined by QRS complex width, signal to noise ratio, amplitude height of QRS complex, etc. This allows for selecting the beat that reaches the best selection score in all available selections (para 0061). It would have been obvious to one of ordinary skill in the art at the time to modify the ‘modified’ disclosure of Brockway with the teachings of Hanuliak to provide selecting the sample with the highest proportion of the non-interference signals of each data segment in the preselected sample segments to determine the typical data segment (para 0061) to provide the predictable result of selecting the beat that reaches the best selection score in all available selections. 

Regarding claim 8, modified Brockway renders the method for generating detection report according to claim 7, but fails to disclose wherein the intercepting the preselected sample segments according to the segment interception parameters to obtain a typical data segment comprises: according to the starting position information and the interception width information, intercepting a data segment with the highest proportion of the non-interference signals of each data segment in the preselected sample segments to determine the typical data segment.  
Hanuliak teaches a similar method and system for analyzing ECG data with a visualization to provide output to a caregiver. Hanuliak teaches capturing ECG data, filtering ECG signals, and selecting beats presenting the highest score of selection attributes as determined by QRS complex width, signal to noise ratio, amplitude height of QRS complex, etc. This allows for selecting the beat that reaches the best selection score in all available selections (para 0061). It would have been obvious to one of ordinary skill in the art at the time to modify the ‘modified’ disclosure of Brockway with the teachings of Hanuliak to provide selecting the sample with the highest proportion of the non-interference signals (para 0061) to provide the predictable result of selecting the beat that reaches the best selection score in all available selections. 

Regarding claim 9, modified Brockway as further modified by Hanuliak renders the method for generating detection report according to claim 8 obvious as recited hereinabove, Brockway teaches wherein the intercepting the preselected sample segments according to the segment interception parameters to obtain a typical data segment comprises: determining showing graph of beat number).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792